DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1,3-13,15-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1,2,8-1418-22 of prior U.S. Patent No. US 11,050,206 This is a statutory double patenting rejection.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims of                                                              Claims of
17/357430                                                             US 11,050206
1, 3						       1
4						       8
5						       9
10						      10
9						       11
11                                                                         12
12                                                                         13
13, 15     					       14
16                                                                          21
17                                                                         18
18                                                                         19
19                                                                         20
20				                              22						
This is a statutory double patenting rejection	.
Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive.			
According to the  Applicant, he “ respectfully disagrees with the statutory double patenting rejection as originally applied and requests withdrawal of the statutory double patenting rejection
as Claims 1, 3-13, 15-20 do not claim the same invention as the claims of U.S. Patent No.
11,050,206.”
However, the Applicants did not present any specific arguments. The claims of the application do not include any new limitations different from the respective claims of the patent US 11,050,206. The grant of the second patent for the Application would give rise to an unjustified extension of the rights granted in the first patent (US 11,050,206 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								10/8/22